Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 9, 2020

                                         No. 04-20-00160-CV

                  IN RE STEVEN MARCUS AND PAMELA DENISE PAYNE,

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 17-08-24367-CV
                            Honorable Donna S. Rayes, Judge Presiding


                                            ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

     The Real Parties’ in Interest’s Unopposed Motion to Extend Briefing Deadline is hereby
GRANTED. Time is extended to May 11, 2020.


           It is so ORDERED on this 9th day of April, 2020.

                                                                        PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ,
                        Clerk of Court